DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Toyooka et al (US PG Pub. No. 2014/0254195) in view of Kim et al (US PG Pub. No. 2015/02119940) and further in view of Stevenson et al (US PG Pub. No. 2015/0338567).
Regarding Claim 1, Toyooka discloses, at least in figure 1 and paragraph [0021]:  a backlight (the abstract recites a surface light source and ¶ [0002] discloses the surface light source is a backlight) comprising: a reflecting portion (13, ¶ [0021]); a nonwoven fabric (14, diffuser) disposed opposing the reflecting portion (13); a reflective polarization portion (16) disposed along a surface of the nonwoven fabric (14) opposite to the surface of the nonwoven fabric opposing the reflecting portion (13); a side wall surrounding a cavity (the light guide plate is in the cavity) formed between the reflecting portion and the nonwoven fabric; and a light source (11) disposed proximate the side wall and configured to illuminate light in the cavity; 
Toyooka fails to disclose 1.) a cavity surrounded by sidewalls and 2.)wherein a haze value of the nonwoven fabric (14, diffuser) is 90% or greater, an effective transmittance of the nonwoven fabric is 0.8 or greater, and a basis weight of the nonwoven fabric is 60 g/m2 or greater.  
Kim teaches 1.) a backlight (title) with a cavity surrounded by walls in figure 3 (the light guide plate 1210 and optical sheets (1270) are in the cavity. Figure 3 elements are identified in paragraphs 60-68). This obviously provides mechanical protection of the LGP and optical sheets from damage.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a cavity and side wall for the device of Toyooka, as taught by Kim, to provide mechanical protection of the LGP and optical sheets from damage.
Stevenson teaches in paragraph [0132]  2.) wherein a haze value of the nonwoven fabric ( diffuser) is 90% or greater (93%), an effective transmittance of the nonwoven fabric is 0.8 or greater (82% = .82). Stevenson fails to teach “and a basis weight of the nonwoven fabric is 60 g/m2 or greater”.  
However, ¶ [0132] teaches a material of the diffuser is PET and page 7, last 3 lines of applicant’s specification discloses that the nonwoven fabric can be PET which has a basis weight of 75g/m                        
                            2
                        
                     (pg.8, line 7). Therefore, Stevenson teaches the material that has those properties.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a PET material for the nonwoven fabric with the claimed properties since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
Regarding Claim 2, Toyooka fails to disclose: wherein at least a portion of the backlight is curved when viewed as a cross-section in a direction intersecting the nonwoven fabric.  
Kim (940) teaches wherein at least a portion of the backlight is curved when viewed as a cross-section in a direction intersecting the nonwoven fabric (see fig. 2 and element 1271 is a diffusion plate equivalent to the nonwoven fabric which is also curved. Kim curves the display to eliminate problems with glare and viewing angles (¶ [0006]). .  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to curve the backlight of Toyooka, as taught by Kim, to eliminate glare and viewing angle problems.
Regarding Claim 5, Toyooka discloses in figure 1:wherein the reflecting portion (13) includes a mirrored surface on the cavity side (¶ [0024] discloses it is silvered (mirror surface) and Kim teaches the cavity with the reflector on the same side as Toyooka so the reflector of Toyooka would be on the cavity side as modified by Kim in claim1..  

Regarding Claim 7, Toyooka, as modified by Kim, teaches  in figure 3 of Kim, wherein, in the cavity, a distance between the reflecting portion (1260, ¶ [0064]) and the nonwoven fabric (1271, diffuser ¶ [0065])) is substantially constant.  Even when bent in the curved embodiment of Kim, the separations would be constant. Obviously, this is necessary to maintain a uniform illumination.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to maintain a uniform separation between the nonwoven fabric and reflecting portion of Toyooka, as modified by Kim, to ensure maintenance of a uniform illumination.
Regarding Claim 10,  Toyooka discloses, at least in figure 1: A liquid crystal display device comprising: the backlight ; and a liquid crystal panel (P) disposed on a light emitting surface side of the backlight(10) (paragraph [0021].  
------------------------------------------------------------------------------------------------
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Toyooka (195), Kim (940) and Stevenson (567) and further in view of Coggio et al (US PG Pub. No. 2012/0026431).
Regarding Claim 3, Toyooka fails to disclose: wherein the cavity has a flat shape, and in the cavity, when a most distant first distance out of distances between the reflecting portion (13) and the nonwoven fabric (14) is set as H, and when a second distance is a distance along the reflecting portion (13) and the second distance between the side wall portion proximate to which the light source is disposed and the side wall portion opposing the light source is set as Dp, Dp/H is from 3 to 25.  
Coggio teaches in paragraph [0042] that the aspect ratio (ratio of length to height) of the light guide plate determines the haze value as well as the light extraction efficiency and uniformity. Coggio also shows in figures 2 and 8, a light guide with a light source at only one end, as this claim requires. (Since the only thing between the top of the light guide and the nonwoven fabric of Toyooka are a few thin layers, then the claimed distance ratio corresponds very closely to the aspect ratio of the light guide plate. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a Dp/H within the claimed range since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding Claim 4, Toyooka fails to disclose:  wherein the cavity has a flat shape, 3Application No.:the cavity comprises the plurality of light sources disposed opposing to each other in the optical axis direction, and in the cavity, when a most distant first distance out of distances between the reflecting portion (13) and the nonwoven fabric (14) is set as H, and when a second distance is a distance along the reflecting portion (13) and the second distance between the side wall portion proximate to which one of the light source is disposed and the side wall portion proximate to which the other of the light source is disposed is set as Dq, Dq/H is from 6 to 50.  
Coggio teaches in paragraph [0042] that the aspect ratio (ratio of length to height) of the light guide plate determines the haze value as well as the light extraction efficiency and uniformity. (Since the only thing between the top of the light guide and the nonwoven fabric of Toyooka are a few thin layers, then the claimed distance ratio corresponds very closely to the aspect ratio of the light guide plate). Furthermore, Coggio shows in figure 1, a light guide plate with light sources, at both ends as this claim requires).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a Dp/H within the claimed range since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
------------------------------------------------------------------------------------------------------
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Toyooka (195), Kim (940) and Stevenson (567) and further in view of Furuta (US PG Pub. No. 2016/0116669).
Regarding Claim 6, Toyooka fails to disclose: wherein the side wall comprises an opposing surface opposing the light source, and at least a portion of the opposing surface is a mirrored surface.  
Kim teaches the side wall with light source but fails to teach the opposing surface is mirrored.
Furuta teaches, at least in figure 5B (and 1C, both ends are reflective) and paragraph [0047] a side wall (16Mb) surrounding a cavity with a light guide (12) in the cavity where the side wall is a reflector (mirrored) to contribute to enhanced efficiency of light emission.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to mirror the side wall of the device of Toyooka, as modified by Kim, as taught by Furuta, to contribute to enhanced efficiency of light emission.
------------------------------------------------------------------------------------------------
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Toyooka (195), Kim (940) and Stevenson (567) and further in view of Wang et al (US PG Pub. No. 2004/0160551).
Regarding Claim 8,: Toyooka fails to disclose:  wherein the nonwoven fabric (14, diffuser) and the reflective polarization portion (16) are bonded together.  
Wang teaches in an LCD (title) bonding a diffuser (nonwoven fabric) to a reflective polarizer, obviously to add stability to both since they are thin films.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to bond the diffuser (nonwoven fabric) and reflective polarizer together to add stability to both films. In Toyooka, this would also require bonding the prism sheet (15) to the nonwoven fabric (14)(see claim 9 below) for the same reason.
----------------------------------------------------------------------------------------------
Claim 9 is are rejected under 35 U.S.C. 103 as being unpatentable over Toyooka (195), Kim (940) and Stevenson (567) and further in view of Niu (US PG Pub. No. 2018/0128958).
Regarding Claim 9, Toyooka discloses in figure 1: further comprising a prism sheet (15, ¶ [0021]) disposed between the nonwoven fabric(14) and the reflective polarization portion (16), 
Toyooka fails to disclose: wherein the prism sheet (15) is bonded to the nonwoven fabric (14)(diffuser sheet)..  
Niu teaches in claim 17, pg.5, last 2 lines, bonding a prism sheet and a diffuser to form an optical enhanced unit.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to bond the prism sheet and diffuser (nonwoven fabric) of Toyooka, as taught by Niu, to form an optical enhanced unit.
------------------------------------------------------------------------------------------------
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Toyooka (195), Kim (940) and Stevenson (567) and further in view of Large (US PG Pub. No. 2016/0147006).
Regarding Claim 11, Toyooka fails to disclose: wherein the backlight is bonded to the liquid crystal panel.
Large teaches a backlight (title) that is bonded to a liquid crystal panel (¶ [0081], line 1-2) to establish a robust solid display module (¶ [0016]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to bond the backlight of Toyooka, as modified by Kim, to the display panel to establish a robust solid display module.





CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879